PER CURIAM.
Alfredo Simpson appeals the district court’s orders denying his “Motion to Vacate Judgement[sic] Under Rule 12(b)(2)” and his Fed.R.Civ.P. 59(e) motion. We *619have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Simpson, No. CR-90-67-3 (E.D.N.C. June 26, 2001; Oct. 16, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.